Exhibit AFFILIATE RESALE RESTRICTION AGREEMENT THIS AGREEMENT (the “Agreement”), dated as of May 20, 2008 (the “Agreement Date”) is made by and between Kelyniam Global, Inc. a Nevada corporation (the “Company”), and Michelle LynRay, (the “Participant”). WHEREAS, the Company hereby acknowledges the need to retain non-employee directors by encouraging and enabling the acquisition of a financial interest in the Company by such directors through the issuance of restricted shares of Common Stock of the Company; by providing such directors a stake in the growth and profitability of the Company in order to enable them to represent the viewpoint of other shareholders of the Company more effectively; and to reward them for continuing to provide valuable services to the Company and contributing to the Company’s future success. For the purposes of this Agreement, non-employee director is any person who is a member of the Board of Directors of the Company (the “Board”) and who is not a full-time employee of the Company; WHEREAS, the purpose of this Agreement is to place a resale limitation restriction on the remaining shares of common stock previously issued to the Participant that have not yet been registered; WHEREAS, the Board acting in the absence of a Compensation Committee maintains the Participant currently holds a total of 425,000 shares of common stock restricted under Rule 144, in which the Participant had originally purchased 160,000 common shares for her own personal investment in the company, approved in a meeting of the Board held on December 31, 2005, and the Company issued to the Participant 400,000 common shares for an employee stock compensation package approved in a meeting of the Board held on October, 24, 2007, and are hereby available for sale pursuant to the terms of this Agreement; WHEREAS, this Agreement shall encompass a five year period beginning from the date of this Agreement; NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth, the parties hereto agree as follows: 1.
